

116 S1010 IS: Corporate Executive Accountability Act
U.S. Senate
2019-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1010IN THE SENATE OF THE UNITED STATESApril 3, 2019Ms. Warren introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to establish criminal liability for negligent executive
 officers of major corporations, and for other purposes.1.Short titleThis Act may be cited as the Corporate Executive Accountability Act.2.Criminal liability(a)In generalPart I of title 18, United States Code, is amended by inserting after chapter 23 the following:24CorporationsSec. 451. Negligence of executive officers.451.Negligence of executive officers(a)DefinitionsIn this section—(1)the term covered corporation means a corporation that generates more than $1,000,000,000 in revenue on an annual basis; and(2)the term executive officer includes any individual who—(A)is described in section 240.3b–7 of title 17, Code of Federal Regulations, or any successor regulation thereto; and(B)by reason of the position of the individual in the corporation, has the responsibility and authority to take necessary measures to prevent or remedy violations.(b)Criminal liability(1)In generalIt shall be unlawful for an executive officer of a covered corporation to negligently permit or fail to prevent a violation of law described in paragraph (2).(2)Violations describedA violation of law described in this paragraph is—(A)any criminal violation of Federal or State law for which the covered corporation was convicted or entered into a deferred or non-prosecution agreement;(B)any civil violation of Federal or State law—(i)for which the covered corporation was found liable or entered into a settlement agreement with any State or Federal agency; and(ii)that affects the health, safety, finances, or personal data of—(I)not less than 1 percent of the population of the United States; or(II)not less than 1 percent of the population of a State; or(C)any criminal or civil violation of Federal or State law, for which the covered corporation was convicted or found liable, as the case may be, that was committed while the covered corporation was operating under a civil or criminal judgment of any court, a deferred prosecution or non-prosecution agreement, or settlement with any State or Federal agency relating to a different criminal or civil violation.(c)PenaltyAny executive officer who violates subsection (b) shall—(1)for a first offense, be fined in accordance with this title, imprisoned for not more than 1 year, or both; and(2)for a second or subsequent offense, be fined in accordance with this title, imprisoned for not more than 3 years, or both..(b)Technical and conforming amendmentThe table of chapters in part I of title 18, United States Code, is amended by inserting after the item relating to chapter 23 the following:24. Corporations451.